November 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   ELLEN TAUB, INDIVIDUALLY AND AS REPRESENTATIVEOF THE
               ESTATE OF SAMUEL TAUB, Appellant

NO. 14-16-00471-CV                          V.

        VICTOR NARCISSE, M.D. AND DAVID HO, M.D., Appellees
                 ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
orders signed by the court below on April 11, 2016, and May 13, 2016. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ellen Taub.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.